Per Curiam.
This cause was submitted on a motion to strike the bill of exceptions and dismiss the proceeding in error. It is conceded that the bill of exceptions was presented for al*111lowance after the term at which the exceptions were taken, and that the record will not show that time was requested", or granted beyond the term to reduce the exceptions to writing. Under such circumstances, the bill was improperly allowed. (Roy v. Union Merc. Co., 3 Wyo., 417; Casper Drug Co. v. C. D. Smith Drug Co., 5 Wyo., 510.) It is also conceded that in the absence of a proper bill of exceptions there is nothing for this' court to review. The motion to strike and dismiss will, therefore, be granted. The .cause will be dismissed.